Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 1 of 26 PageID: 264




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



    NICHOLAS TAYLOR, and
                                                 Civ. No. 20-1994 (KM)(JBC)
    CHRISTINE HAMMOND

                  Plaintiffs,                              OPINION

    v.

    BMW OF NORTH AMERICA, LLC, et
    al.,

                 Defendants.



KEVIN MCNULTY, U.S.D.J.:
         Pro se plaintiffs Christine Hammond and Nicholas Taylor initiated this
products liability action against defendants BMW of North America, LLC (“BMW
NA”); Bavarian Motor Works AG (“BMW AG”)1; and David Bergamatto Park Ave
BMW (“Bergamatto”).2 Plaintiffs allege that they purchased a defective BMW
vehicle that was designed, manufactured, distributed, marketed, and sold by
Defendants BMW NA and BMW AG. Plaintiffs also allege that Bergamatto
committed various violations of the New Jersey criminal code. Defendants



1     Defendant BMW NA understands named defendant “Bavarian Motor Works AG”
to mean Bayerische Motoren Werke Aktiengesellchaft, which is the German entity that
designs and manufactures BMW brand automobiles. (DE 13-1 at 7 n.1). Defendant
BMW NA imports, distributes, and warrants the vehicles that BMW AG designs and
manufactures. (Id.). For simplicity, references to BMW NA herein should be taken to
include BMW AG as necessary.
2      The dealership, Park Avenue BMW, understood itself to be named as the
defendant. (See DE 7). It appears that plaintiffs may have intended to name an
individual, Dave Bergamatto of Park Avenue BMW. See Proof of Service (DE 9) (“Dave
Bergamatto of Park Avenue BMW,” served at a South Hackensack, NJ, address
associated with the Park Avenue BMW dealership). Alternatively, they may have
intended to name Dave Bergamatto and Park Ave BMW. I will refer to this defendant
as “Bergamatto,” but such references should be understood to include the Park
Avenue BMW dealership as appropriate.

                                       1
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 2 of 26 PageID: 265




Bergamatto and BMW NA separately move to dismiss the Complaint for lack of
subject matter jurisdiction and for failure to state a claim. (DE 7, DE 13). See
Fed. R. Civ. P. 12(b)(1), 12(b)(2).
      For the benefit of these pro se plaintiffs, I summarize the basis for my
decision. The Complaint consists largely of state-law claims; if this federal
court is to hear them, some basis for jurisdiction must be demonstrated.
      As one basis for this federal court’s jurisdiction over state-law claims, the
Complaint alleges “minimal diversity”— i.e., that at least one plaintiff is a
citizen of a state different from that of at least one defendant. But jurisdiction
in an individual action like this one depends on complete diversity—i.e., that at
the time the action was commenced, no plaintiff and no defendant were citizens
of the same state. That is not alleged, and it does not appear to be the case.
      The other potential basis for federal jurisdiction would be the existence of
a federal question. The Complaint does allege one federal claim under the
Magnuson-Moss Warranty Act (“MMWA”), which federalizes certain state-law
claims of breach of warranty. As currently alleged, however, that count of the
complaint will be dismissed for failure to state a claim. The warranty expired in
September 2019, and the Complaint does not allege that BMW NA failed to
perform under the warranty during its term; it alleges only a series of service
calls in 2017, and a fear that further repairs are likely to be necessary in the
future. Because that federal claim has been dismissed, I decline to exercise
supplemental jurisdiction over the remaining, state-law claims.
      The Defendants may or may not be liable for defects in the automobile on
some consumer fraud theory, some amended warranty theory, or some other
state-law theory. On these matters, the Court takes no position, because it
lacks jurisdiction.
      Because this is an initial dismissal, it is entered without prejudice to the
submission, within 30 days, of a proposed amended complaint that remedies
the deficiencies in the MMWA count. Alternatively, the plaintiffs may elect to
file these predominantly state-law claims in state court.


                                      2
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 3 of 26 PageID: 266




I.    Summary3
      As alleged in the Complaint, Plaintiffs are residents of New York and New
Jersey4 who purchased a certified pre-owned 2013 BMW 750li “equipped with
4.4 liter V-8 turbocharged ‘N63’ engine” on November 5, 2016. (Compl. ¶¶1, 3,
20). Plaintiffs purchased the vehicle under Defendant’s Certified Pre Owned
Warranty (“CPO Warranty”) from Greenwich BMW, an authorized BMW retailer
located in Connecticut.5 (Compl. ¶¶20-21). Plaintiffs allege that the “vehicle
was designed, manufactured, sold, distributed, advertised, marketed, and
warranted by BMW.” (Compl. ¶20).
      Defendant BMW AG is a German corporation with its principal place of
business located in Munich. (Compl. ¶27). Plaintiffs allege that BMW AG is the
parent corporation of BMW NA, a Delaware corporation with its principal place
of business in New Jersey. (Compl. ¶¶27-28). Plaintiffs further allege that BMW
NA is the United States sales and marketing division of BMW AG, “which
oversees sales and other operations across the United States.” (Compl. ¶28).
BMW NA distributes “BMW vehicles and sells these vehicles through its
network of dealers,” which are the agents of BMW NA and BMW AG. (Compl.
¶¶28-29). Plaintiffs further allege that there is “a unity of ownership” between
BMW NA and BMW AG, and their agents, “such that any individuality or
separateness between them has ceased and each is the alter ego of the others.”
(Compl. ¶30).
      The Complaint alleges two defects that plagued Plaintiff’s vehicle. First,
Plaintiffs submit that the vehicle contained an “Oil Consumption Defect” in the

3       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
      “DE” = Docket entry number in this case.
      “Compl.” = Plaintiffs’ Complaint (DE 1)
4     The Complaint alleges that Plaintiffs reside in “Yonkers, New York and
Paterson, New Jersey.” (Compl. ¶1).
5     Not the New Jersey dealership, Park Avenue BMW, referred to in connection
with defendant Bergamatto.

                                         3
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 4 of 26 PageID: 267




engine. (Compl. ¶4). On January 10, 2017, “with approximately 22,036 miles
on the odometer,” Plaintiff visited a BMW service center “for complaints
regarding the oil being consumed at an abnormally high rate.” (Compl. ¶22).
BMW technicians serviced the engine oil under warranty and “recommended
that the oil consumption be monitored.” (Id.). Then, on March 15, 2017, “with
26,482 miles on the odometer, Plaintiffs “returned to the dealership for oil,
brake fluid and the car shaking.” (Compl. ¶23). On April 18, 2017, Plaintiffs
took the vehicle back to the service center, “with 27,928 miles on the
odometer,” because the “low oil light” had activated. (Compl. ¶24). Plaintiffs
allege that they were told to return to the service center “when the oil level light
is back on in 1,000 miles” because the vehicle “was consuming an abnormal
amount of oil.” (Id.). Thereafter, Plaintiffs brought the vehicle to the service
center on five additional occasions “due to complaints of abnormal oil
consumption, engine malfunction and the car shaking.” (Compl. ¶25). Plaintiffs
submit that, on each visit, they were “advised that the high rate of oil
consumption was ‘normal.’” (Id.).
      Plaintiffs allege that Defendants learned of the Oil Consumption Defect
as early as 2008 from “pre-release testing data, early consumer complaints . . .,
testing conducted in response to those complaints, aggregate data from BMW
dealers, including dealer repair orders and high warranty reimbursement rates
. . ., and from other internal sources.” (Compl. ¶40). Further, they allege that
“Defendants had a duty to disclose the Oil Consumption Defect and the
associated out-of-pocket repair costs to the Plaintiffs because the defect poses
an unreasonable safety hazard,” and “Defendants had exclusive knowledge or
access to material facts about the vehicle and engines that were and are not
known or reasonably discoverable.” (Compl. ¶41).
      Second, the Complaint alleges that the Plaintiffs’ vehicle contained a
“Battery Defect” in that Plaintiffs were required to “replace the battery as often
as every ten thousand [miles] or one year, well before the useful life of an
automotive battery.” (Compl. ¶4). Plaintiffs allege that “the premature battery
wear is the result of excessive energy demands placed on the battery by the
                                       4
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 5 of 26 PageID: 268




N63 engine’s cooling system components.” (Compl. ¶8). Defendants, they
allege, “failed to incorporate in their initial design a power source that could
adequately provide for the N63’s energy demands, instead providing an
insufficient 90 ampere hour (Ah) battery as original equipment.” (Id.). The
Complaint alleges that Defendants first acknowledged the Battery Defect in
December 2014, when they issued Technical Service Bulletin SI B61 30 14
which “instructed BMW dealers to replace the batteries of vehicles with the N63
engine at every engine oil service covered under the 4 year/50,000 miles BMW
Maintenance Program.” (Compl. ¶9).
      Plaintiffs’ core grievance seems to be this: “Defendants have taken no
steps to provide a remedy for the Plaintiffs’ vehicle once the Certified Pre
Owned Warranty expires,” and, upon the warranty’s expiration, “Plaintiffs will
be forced to replace their vehicle’s battery as often as once a year or 10,000
miles, at a significant expense.” (Compl. ¶¶52-53).
      The Complaint alleges that Defendants were aware of both the Oil
Consumption Defect and the Battery Defect but “have fail[ed] to disclose and
ha[ve] actively concealed the existence and nature of the defects from Plaintiff
at the time of purchase or lease and thereafter.” (Compl. ¶55). Plaintiffs further
allege that “Defendants have not recalled the vehicle to remedy the def[ects]
and ‘have not offered to reimburse the vehicle owners who incurred costs
relating to oil consumption, battery, and related problems.” (Compl. ¶58).
Thus, Plaintiffs allege, they “have not received the value for which they
bargained when they purchase[d] the vehicle.” (Compl. ¶61). The Complaint
does not detail the amount, if any, that Plaintiffs paid out-of-pocket to repair
their vehicle. Plaintiffs submit only that “Defendants have caused [them] to
expend money at their dealerships and service centers and/or to take other
remedial measures.” (Compl. ¶57).
      The Complaint asserts the following causes of action against Defendants
BMW NA and BMW AG:
            Count 1 – Violations of the New Jersey Consumer Fraud Act
      (“NJCFA”), N.J. Stat. Ann. §§ 56:8-1, et seq.,
                                      5
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 6 of 26 PageID: 269




             Count 2 – Breach of Express Warranty
             Count 3 – Breach of Implied Warranty
             Count 4 – Breach of the Covenant of Good Faith and Fair Dealing
             Count 5 – Violation of the Magnuson-Moss Warranty Act
      (“MMWA”), 15 U.S.C. § 2301
             Count 6 – Connecticut Unfair Trade Practices Act, Conn. Gen.
      Stat. §§ 42-110a through 42-110q
             Count 7 – New Jersey Unfair Trade Practices, N.J. Stat. Ann. §
      56:8-2
             Count 8 – Fraud by Omission
             Count 9 – Unjust Enrichment
(Compl. ¶¶71-182).
      The Complaint also asserts violations of New Jersey’s criminal code
against Defendant Bergamatto. (Compl. ¶¶187-198). The criminal allegations
involve an altercation between Plaintiffs and David Bergamatto at a separate
dealership, Park Avenue BMW in South Hackensack, New Jersey. Plaintiffs
allege that “as they were attempting to get into their vehicle and leave BMW of
Park Ave,” Bergamatto “stood behind Plaintiff[’]s car and would not allow her to
continue her daily routine.” (Compl. ¶186). Plaintiffs allege that they “were
unlawfully restrained so they were not able to leave at their own liberty.”
(Compl. ¶192). Further, they allege that when Bergamatto stood behind their
vehicle, he “call[ed] the local authorities and falsely made a report to the police
that Plaintiffs were trespassing and that he wanted Plaintiffs off of private
property.” (Compl. ¶195).
      Plaintiffs filed criminal charges against Bergamatto in South Hackensack
municipal court. The final portion of the civil complaint here reproduces those
State charges, which apparently remain pending. The Plaintiffs here assert six
violations of New Jersey criminal law: N.J. Stat. Ann. §§ 2C:33-4(b)
(harassment), 2C:33-2(2)(b) (Disorderly Conduct), 2C:13-3 (False
Imprisonment), 2C:28-4(b)(1)(2) (False report to Law Enforcement), and 2C:28-
3(a)(b)(1)(2)(3)(4)(Unsworn falsification to authorities). As alleged in the
                                       6
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 7 of 26 PageID: 270




Complaint, Bergamatto filed criminal charges against Plaintiffs as well. (Compl.
¶198)6
          Defendants BMW NA and Bergamatto separately move to dismiss the
Complaint on various grounds. (DE 7, 13) BMW NA submits that the matter
should be dismissed because (1) there is no diversity of citizenship, and the
sole federal claim is defective on its face, so subject matter jurisdiction is
lacking; (2) Plaintiffs lack Article III standing; and (3) each state law claim is
deficient. (DE 13-1 at 6-22). Bergamatto argues that the Complaint should be
dismissed because (1) the Court lacks subject matter jurisdiction over the
action; (2) venue in this District is improper; and (3) the Complaint fails to
state a claim upon which relief can be granted. (DE 7-1 at 3-16).
          Plaintiffs’ responses take the form of an answer to a complaint. (DE 18;
duplicate filing at DE 23) While unsigned and containing no case law, it
appears to contain Plaintiffs’ response to Defendants’ arguments. In light of
Plaintiffs’ pro se status, I will consider it, and will independently analyze the
merits of Defendants’ contentions.

    II.   Applicable Standards
          In considering a motion to dismiss, a court must bear in mind that pro se
complaints are held to less stringent standards than formal pleadings drafted
by lawyers. Erickson v. Pardus, 551 U.S. 89, 93, 127 S. Ct. 2197, 167 L. Ed. 2d
1081 (2007); Haines v. Kerner, 404 U.S. 519, 520-21, 92 S. Ct. 594, 30 L. Ed.
2d 652 (1972); see Alston v. Parker, 363 F.3d 229, 234 (3d Cir. 2004) (“Courts
are to construe complaints so as to do substantial justice . . . keeping in mind
that pro se complaints in particular should be construed liberally.” (citations
omitted)). This does not, however, absolve a pro se plaintiff of the need to
adhere to the Federal Rules of Civil Procedure. See, e.g., Fantone v. Latini, 780


6      Thus, the parties filed in the municipal court what amount to cross-complaints.
Bergamatto submits an attorney affidavit attaching certain public records of the South
Hackensack Municipal Court. (DE 7-1) The allegations against Bergamatto in this
action appear to be simply a reproduction of those criminal charges, with no attempt
made to state a civil cause of action.

                                        7
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 8 of 26 PageID: 271




F.3d 184, 193 (3d Cir. 2015) (“a pro se complaint . . . must be held to ‘less
stringent standards than formal pleadings drafted by lawyers;’ . . . but we
nonetheless review the pleading to ensure that it has ‘sufficient factual matter;
accepted as true; to state a claim to relief that is plausible on [its] face.’”);
Badger v. City of Phila. Office of Prop. Assessment, 563 F. App’x 152, 154 (3d
Cir. 2014) (“[E]ven a pro se complaint must state a plausible claim for relief.”).
      I have construed the plaintiffs’ pleadings in that liberal spirit, and have
opted to disregard certain procedural irregularities.
      A. Rule 12(b)(6) Motion to Dismiss
      Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations but “more than labels and conclusions.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
a claimant’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Id. at 570. That standard is met when “factual content [] allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)
provides for the dismissal of a complaint if it fails to state a claim. The
defendant bears the burden to show that no claim has been stated. Davis v.
Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint
as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.
Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
      When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiff’s claims are based on the document[.]” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); see In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125,
133 n.7 (3d Cir. 2016); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).




                                        8
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 9 of 26 PageID: 272




      Here, for example, I consider the warranty on which Plaintiffs base
certain of their claims.
      Typically, the court may take judicial notice of the existence of pleadings
in another court, where their authenticity is not challenged:
      [O]n a motion to dismiss, we may take judicial notice of another
      court's opinion—not for the truth of the facts recited therein, but for
      the existence of the opinion, which is not subject to reasonable
      dispute over its authenticity. See Kramer v. Time Warner Inc., 937
      F.2d 767, 774 (2d Cir. 1991); United States v. Wood, 925 F.2d 1580,
      1582 (7th Cir. 1991); see also Funk v. Commissioner, 163 F.2d 796,
      800–01 (3d Cir. 1947) (whether a court may judicially notice other
      proceedings depends on what the court is asked to notice and on the
      circumstances of the instant case).

S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d
410, 426-27 (3d Cir. 1999). See generally Fed. R. Evid. 201.
      Here, for example, I note the existence of criminal cross-complaints in
the South Hackensack Municipal Court, without, of course, taking a position
on the truth of the allegations therein.
      B. Rule 12(b)(1) Jurisdictional Challenge
      A motion to dismiss for lack of subject matter jurisdiction pursuant to
Fed. R. Civ. P. 12(b)(1) may be raised at any time. Iwanowa v. Ford Motor Co.,
67 F. Supp. 2d 424, 437-38 (D.N.J. 1999). “[B]ecause subject matter
jurisdiction is non-waivable, courts have an independent obligation to satisfy
themselves of jurisdiction if it is in doubt. See Mt. Healthy City Sch. Dist. Bd. of
Educ. v. Doyle, 429 U.S. 274, 278, 97 S. Ct. 568, 50 L.Ed.2d 471 (1977). A
necessary corollary is that the court can raise sua sponte subject-matter
jurisdiction concerns.” Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 76–77 (3d
Cir. 2003).
      Jurisdiction must be established as a threshold matter. Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 94, 118 S. Ct. 1003, 140 L. Ed. 2d 210
(1998). A motion to dismiss pursuant to Rule 12(b)(1) may be brought as a
facial or factual challenge. See Church of the Universal Bhd. v. Farmington Twp.

                                       9
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 10 of 26 PageID: 273




Supervisors, 296 F. App’x 285, 288 (3d Cir. 2008). Where the motion challenges
jurisdiction on the face of the complaint, the court considers only the
allegations of the complaint and documents referred to therein in the light most
favorable to the plaintiff. Gould Elecs., Inc. v. United States, 220 F.3d 169, 176
(3d Cir. 2000) (citing Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884,
891 (3d Cir. 1977)). The standard is thus equivalent to that on a Rule 12(b)(6)
motion.
       By contrast, where the existence of subject matter jurisdiction is
challenged factually, “no presumptive truthfulness attaches to the plaintiff’s
allegations,” and the court may consider evidence outside the pleadings to
satisfy itself of its power to hear the case. Id. Thus “Rule 12(b)(1) does not
provide plaintiffs the procedural safeguards of Rule 12(b)(6), such as assuming
the truth of the plaintiff's allegations.” CNA v. United States, 535 F.3d 132, 144
(3d Cir. 2008). See also Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105
(3d Cir. 2015).

III.   Discussion
       A.    Subject Matter Jurisdiction
       A federal court is a court of limited jurisdiction and may hear a case only
if some statute grants it subject matter jurisdiction. With one exception, the
Complaint asserts state-law causes of action, which ordinarily would be
pursued in state court. If these claims are to be pursued in federal court, some
basis for this Court’s subject matter jurisdiction must be alleged and
demonstrated.
       The two essential bases for federal jurisdiction are diversity of state
citizenship, 28 U.S.C. § 1332(a), and the existence of a federal question, 28
U.S.C. § 1331. Diversity jurisdiction, if applicable, would permit the Court to
hear all of the state law claims. The presence of a valid federal-law claim would
give this court a jurisdictional toehold for supplemental jurisdiction over
related state law claims that are deemed to be part of the same case or
controversy. See 28 U.S.C. § 1367.


                                       10
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 11 of 26 PageID: 274




            1. Diversity
      Setting aside the Magnusson-Moss Warranty Act claim, discussed below,
all of the claims in the Complaint arise under state law. One potential basis for
a federal court’s subject-matter jurisdiction over such state-law claims—
indeed, the basis that is pled in the Complaint—is diversity jurisdiction under
28 U.S.C. § 1332(a). (Compl. ¶17). Complete diversity of citizenship, however, is
not pled here. Moreover, the evidence before the Court suggests that this is no
mere pleading error; diversity of citizenship appears to be lacking in fact.
      It is fundamental that diversity jurisdiction exists only when there is
“complete diversity” of the parties. 28 U.S.C. § 1332(a); Strawbridge v. Curtiss,
7 U.S. (3 Cranch) 267 (1806). In other words, “every plaintiff must be of diverse
state citizenship from every defendant.” In re Briscoe, 448 F.3d 201, 215 (3d
Cir. 2006). I therefore examine the pleadings, and also the evidence pertinent
to jurisdiction that has been placed before the Court.
      For diversity purposes, an individual plaintiff’s state citizenship is that
person’s domicile at the time the action is filed. GBForefront, L.P. v. Forefront
Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir. 2018). Technically, the complaint
does not allege the Plaintiffs’ domicile as such; it does allege, however, that the
plaintiffs’ addresses are in Paterson, New Jersey, and Yonkers, New York. At
the time of filing of the action, February 25, 2020, plaintiffs Hammond and
Tyler signed the complaint, giving their address as Genesee Avenue in
Paterson, New Jersey. (Compl. at 33). The address of record they gave the
Court, too, was Genesee Avenue in Paterson, New Jersey. (See case docket.)
There is an indication of a subsequent change of address, which is not relevant
to the jurisdictional question. By letter filed on the docket on November 11,
2020, plaintiff Nicholas Taylor advised the Court that “both plaintiffs ha[d]
recently moved” from Paterson, New Jersey, to Yonkers, New York, and
requested that future correspondence be directed to the Yonkers address. (DE
14). But Plaintiffs’ subsequent responses to this motion to dismiss, filed
January 21 and February 12, 2021, continue to list the Paterson, NJ address.


                                      11
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 12 of 26 PageID: 275




(DE 18, 23). All of the evidence placed before the Court points to at least one
plaintiff’s New Jersey citizenship at the time the Complaint was filed.
       The Complaint alleges that Defendant BMW NA is likewise a citizen of
New Jersey. (Compl. ¶¶ 18, 66). The state citizenship of defendant Bergamatto
is not alleged. At any rate, the complaint lacks any allegation, even a general
one, that BMW NA, Bergamatto himself, or the dealership (Park Ave BMW), is a
citizen of some state other than New Jersey.7
       The Complaint alleges that “there is minimal diversity because at least
one plaintiff and one defendant are citizens of different states.” (Compl. ¶17).
Minimal diversity is insufficient, however; as noted, every plaintiff must be
diverse from every defendant. At best, the citizenship of the plaintiffs has not
been adequately alleged. Indeed, the Complaint comes very close to
affirmatively alleging that at least one plaintiff and one defendant are citizens of
New Jersey. Either way, there is no sufficient allegation that the parties are of
diverse citizenship.8 Diversity jurisdiction is therefore lacking.



7       It is inferable that Bergamatto is employed by the dealership in New Jersey, but
the complaint and the papers submitted in evidence do not contain his home address.
The entity (possibly) named as a defendant seems to be Park Avenue BMW, a
dealership located not far from Plaintiffs’ residence in Paterson. (Certain papers
attached to its motion papers bear the heading “Park Avenue Motor Corp.”). In its
motion to dismiss, Park Avenue BMW confirms that it is a dealership located at 530
Huyler Street in South Hackensack, NJ. That is also the location at which the plaintiff
served Bergamatto with the summons and complaint. (DE 9). Assuming that the
dealership is a corporation, it is a citizen of the state of its incorporation and principal
place of business. 28 U.S.C. § 1332(c). If a partnerhip or LLC, it shares the citizenship
of its constituent members. Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct.
1012, 1014–15 (2016) (“While humans and corporations can assert their own
citizenship, other entities take the citizenship of their members.”). Where that
information remains unknown to the plaintiff after reasonable inquiry, plaintiff may
allege more generally that the entity is a citizen of a different state, leaving the facts to
be explored in discovery. See GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d
29, 34 (3d Cir. 2018).
8      I do not reach the second requirement of diversity jurisdiction, that the amount
in controversy exceed $75,000. It appears likely that the price of even an entire
replacement 2013 BMW, let alone the allegedly defective components, would not
approach $75,000. There is, however, a demand for $250,000 in punitive damages.
Punitive damages may count toward the jurisdictional amount. See Frederico v. Home
                                           12
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 13 of 26 PageID: 276




             2. Federal question
      An alternative potential basis for this Court’s subject matter jurisdiction
is “federal question” jurisdiction. Federal question jurisdiction exists for “all
civil actions arising under the Constitution, laws, or treaties of the United
States.” 28 U.S.C. § 1331. For a claim to “arise under” the Constitution, federal
law, or a treaty, “a right or immunity created by the Constitution or laws of the
United States must be an element, and an essential one, of the plaintiffs’ cause
of action.” Phillips Petroleum Co. v. Texaco, Inc., 415 U.S. 125, 127 (1974) (citing
Gully v. First Nat’l Bank in Meridian, 299 U.S. 109, 112 (1936)).
      All claims against Bergamatto, and all but one claim against the
remaining defendant, BMW NA, are state-law claims. The only federal-law
claim against BMW NA is the MMWA claim (Count V). That is the only potential
basis for federal-question jurisdiction, and, should it be dismissed, the entire
federal case would fall with it.
                    a. Bergamatto
      The Complaint alleges that Mr. Bergamatto obstructed Plaintiffs’ exit
from the Park Ave BMW dealership and harassed them, in violation of various
provisions of the New Jersey criminal code. (Compl. ¶¶183-198). None of these
are civil causes of action at all. They are frivolous on their face, and if I took
jurisdiction as an initial matter, I would surely dismiss them on a Rule 12(b)(6)
standard. As relevant to jurisdiction, however, the point is that they arise, if at
all, under New Jersey state law.
      No federal cause of action is asserted against Bergamatto. The allegations
against Dave Bergamatto/Park Ave BMW do not give rise to federal question
jurisdiction under 28 U.S.C. § 1331.
                    b. BMW NA
      There is only one claim in the complaint that even purports to be a
federal-law claim: Plaintiffs’ MMWA claim against BMW NA. That, to be sure,


Depot, 507 F.3d 188, 198 (3d Cir. 2007). I do not reach the issues of whether punitive
damages are legally available or plausibly alleged.

                                        13
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 14 of 26 PageID: 277




would be sufficient to support federal-question jurisdiction, so I accept
jurisdiction, at least provisionally. Defendant BMW NA submits, however, that
the MMWA claim is insufficient as a matter of law. If it is dismissed, then the
basis for this court’s federal-question jurisdiction disappears. I therefore
consider the sufficiency of the MMWA claim, and then the jurisdictional
implications of dismissal.
                         i. Motion to dismiss MMWA claim

      Here, BMW NA submits that Plaintiffs’ MMWA claim must be dismissed
because they have not sufficiently pleaded a viable underlying breach-of-
warranty claim. (DE 13-1 at 12-16). Plaintiffs may have other viable causes of
action against BMW NA—I make no ruling on that—but I agree that the MMWA
claim is insufficient. In short, the Complaint appears to allege that BMW NA
serviced the car under the warranty in 2017, during its term (it expired in
2019), but does not plausibly allege any out-of-pocket expense, complaining
primarily that repairs are likely to be necessary in the future.
      In relevant part, the MMWA provides that “a consumer who is damaged
by the failure of a supplier, warrantor, or service contractor to comply with any
obligation under this chapter, or under a written warranty, implied warranty,
or service contract, may bring suit for damages and other legal and equitable
relief.” 15 U.S.C. § 2310(d)(1). The MMWA itself does not “provide any
substantive law, but rather imports state law on implied and express
warranties.” Marcus v. BMW of N. Am., LLC, No. 08-5859 KSH, 2010 WL
4853308, at *7 (D.N.J. Nov. 19, 2010), vacated and remanded on other grounds,
687 F.3d 583 (3d Cir. 2012); see also Cooper v. Samsung Elecs. Am., Inc., No.
07-3853, 2008 WL 4513924, at *6 (D.N.J. Sept. 30, 2008), aff’d, 374 F. App’x
250 (3d Cir. 2010) (“Magnuson–Moss claims based on breaches of express and
implied warranties under state law depend upon those state law claims.”).
Thus, the viability of Plaintiffs’ Count V MMWA claim is premised on the
viability of the state-law express and implied warranty claims asserted in
Counts II and III.


                                      14
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 15 of 26 PageID: 278




                                 a. Express Warranty Claim

Straight breach of warranty
      I consider first a straight breach-of-warranty theory. Commonly, an
express warranty requires the seller to perform certain acts, such as repair and
replace defective parts, for a specified time period. Generally, “an express
warranty does not cover repairs made after the applicable time . . . ha[s]
elapsed.” Duquesne Light Co. v. Westinghouse Elec. Corp., 66 F.3d 604, 616 (3d
Cir. 1995) (alteration in original) (quoting Abraham v. Volkswagen of Am., Inc.,
795 F.2d 238, 250 (2d Cir.1986)) (rejecting the argument that a MMWA claim
may be asserted for defects that were not discovered until after the warranty
period.). “That rule applies regardless of whether the defect existed prior to the
expiration of the warranty.” Alban v. BMW of N. Am., LLC, No. 09-5398, 2010
WL 3636253, at *6 (D.N.J. Sept. 8, 2010).
      Plaintiffs’ real agenda here seems to be an extension of the duration of
the warranty. There seems to be no out-of-pocket loss alleged. The essential
grievance asserted is this: “Defendants have taken no steps to provide a
remedy for the Plaintiffs’ vehicle once the Certified Pre Owned Warranty
expires,” and, upon the warranty’s expiration, “Plaintiffs will be forced to
replace their vehicle’s battery as often as once a year or 10,000 miles, at a
significant expense.” (Compl. ¶¶52-53).
      There is no clear allegation that the Defendants ever failed to honor the
warranty during its term, or that they charged Plaintiffs for repairs that should
have been covered by the warranty.9 Rather, Plaintiffs allege that they may
incur damages after the warranty expires. (Compl. ¶¶52-53). The warranty
expired in September 2019. There is no actionable express warranty claim



9      The only allegation that comes close is a vague statement that “Defendants
have caused [Plaintiffs] to expend money at their dealerships and service centers
and/or to take other remedial measures.” (Compl. ¶57). That is far too vague to set
forth a breach of Defendant’s warranty obligations.

                                        15
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 16 of 26 PageID: 279




going forward for costs incurred after the expiration of the warranty period.
Duquesne, 66 F.3d at 616.
       Thus, no valid express warranty claim is pled. 10




10     In light of Plaintiffs’ pro se status, I briefly discuss a claim that is not pled but
might be the subject of amendment: a claim that the warranty failed of its essential
purpose. The overriding concern of such a claim is that the seller may run out the
clock on the warranty while failing to fix the problem.
       In In re Caterpillar , Inc., C13 and C15 Engine Products Liability Litigation, No.
14-3722, 2015 WL 4591236, at *20 (D.N.J. July 29, 2015), the district court
considered an express warranty claim under UCC 2-313 that the goods failed to
conform to the seller’s description. Id. at 23. That court held that the plaintiffs
“adequately alleged that [the defendant] breached the Engine Warranty because
Plaintiffs presented their vehicles for service during the warranty period, and despite
repeated attempts, Caterpillar was unable to repair the defect.” Id. Therefore, the court
found that the plaintiffs “sufficiently pleaded that the Engine Warranty failed of its
essential purpose.” Id. That essential purpose, presumably, was to ensure that a
covered defect is repaired or replaced within the warranty period.
        Here, the Complaint alleges that, while the warranty was in effect, Plaintiffs
brought their vehicle in to be serviced by BMW. On January 10, 2017, the engine oil
was serviced under warranty. (Compl. ¶22). After that, Plaintiffs returned to the
dealership, with various complaints, including excessive oil consumption, apparently
all in 2017. (Compl. ¶¶23-25). It is not clear from the Complaint what further services
were provided, or whether such services were covered under warranty. Plaintiffs do
generally allege multiple visits and ongoing complaints of excessive oil consumption
and/or battery depletion.
       Critically, however, this action was filed in 2020, and Plaintiffs do not allege any
issues after 2017. As of 2017, the warranty still had two years to run; it expired only
in September 2019. (DE 13-2 at 5) The Complaint was filed in February 2020, almost
three years after the last allegation of abnormal oil consumption. What happened, if
anything, after 2017 is not alleged.
       What Plaintiffs are alleging is that they believe they will have to replace the
vehicle’s battery as often as once a year or every 10,000 miles. (Compl. ¶¶52-53). As
explained by the Caterpillar court, the failure of essential purpose doctrine allows
courts to “set aside a limited remedy and permit alternative recovery,” but a plaintiff
“may not invoke the doctrine to void the durational limits” of a warranty. 2015 WL
4591236 at *24. The facts as alleged would not permit the court to override the
durational limits of the now-expired CPO Warranty—at least not without further facts
not alleged here.

                                           16
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 17 of 26 PageID: 280




Unconscionability
      Plaintiffs also submit that the CPO warranty is unconscionable, primarily
because Defendants allegedly knew beforehand of defects that would manifest
themselves outside the warranty period.11 (Compl. ¶93)
      Unconscionability may be “substantive” or “procedural.” Skeen v. BMW of
N. Am., LLC, No.13-1531, 2014 WL 283628, at *13-14 (D.N.J. Jan. 24, 2014). A
contract term is substantively unconscionable if it is “excessively
disproportionate” and involves an “exchange of obligations so one-sided as to
shock the court’s conscience.” Id. Procedural unconscionability focuses on the
circumstances of the negotiation and the personal circumstances of the
negotiators. Id.
      In In re Caterpillar, Inc., C13 and C15 Engine Products Liability Litigation,
a court in this district court explained two lines of cases concerning alleged
unconscionable express warranties due to the defendant’s knowledge of a
defect prior to sale:
      Numerous courts in this District have had occasion to address
      similar unconscionability arguments in the context of express
      warranty claims. Two lines of cases have emerged. In the first,
      courts have permitted breach of express warranty claims to
      proceed to discovery where plaintiffs sufficiently alleged a
      manufacturer’s knowledge of a defect prior to sale. See In re
      Samsung DLP Television Class Action Litig., Civ. 07–2141(GEB),
      2009 WL 3584352, at *5 (D.N.J. Oct. 27, 2009) (finding that
      plaintiffs adequately alleged procedural and substantive
      unconscionability where defendant knew of defect at time of sale,
      consumers had no meaningful choice in time limitations of

11     The complaint also suggests more directly that the warranty’s time limits are so
short as to deny consumers adequate protection (Compl. ¶94). This warranty,
designed to run six years from the original purchase of the car, ran for three years
from Plaintiffs’ purchase of the used car in 2016. No case of which I am aware has
held a six-year new car warranty or a three-year used car warranty to be
unconscionably short. See, e.g., Amato v. Subaru of Am., Inc., No. CV 18-16118, 2019
WL 6607148, at *9-11 (D.N.J. Dec. 5, 2019) (finding a three-year warranty not
unconscionably short); Caterpillar, 2015 WL 4591236 at 20 (finding that a warranty’s
durational limit of two years was not categorically unconscionable); Nelson v. Nissan
N. Am., Inc., 894 F. Supp. 2d 558, 565 (D.N.J. 2012) (“[T]here is nothing substantively
unconscionable or unreasonable about a 5 year/60,000 mile warranty.”).
                                        17
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 18 of 26 PageID: 281




      warranty, and there was a significant disparity in bargaining
      power); Payne v. Fujifilm U.S.A., Inc., Civ. 07–385(JAG), 2007 WL
      4591281, at *5 (D.N.J. Dec. 28, 2007) (noting that plaintiff
      specifically alleged that defendant knew, or should have known, of
      the alleged defect in the product and defendant failed to disclose
      same to members of the class). In the other, courts have granted
      dismissal motions where plaintiffs alleged a manufacturer’s
      knowledge of a latent defect that would manifest outside the
      warranty period. See Alban v. BMW of N. Am., Civ. 09–5398(DRD),
      2011 WL 900114, at *9 (D.N.J. Mar. 15, 2011) (“[A]llegations that
      [defendant] knew that the sound insulation in [plaintiff's] vehicle
      would fail after the expiration of the warranty agreement do not
      indicate that the time and mileage limitation clause was
      unconscionable.”); Nelson v. Nissan N. Am., Inc., 894 F.Supp.2d
      558, 565 (D.N.J. 2012) (same); Gotthelf v. Toyota Motor Sales,
      U.S.A., Inc., Civ. 11–4429(JLL), 2012 WL 1574301, at *20 (D.N.J.
      May 3, 2012), aff’d, 525 F. App'x 94 (3d Cir. 2013) (same). These
      cases follow from the understanding that “the general rule, stated
      in [Duquesne], prohibiting breach of warranty actions premised on
      defects that did not arise until after the warranty expired applies to
      Plaintiff’s claims regardless of [the] assertion that [the
      manufacturer] knew that his vehicle was defective before the time-
      limit took effect.” Alban, 2011 WL 900114, at *9.

Caterpillar, No. 14-3722, 2015 WL 4591236, at *20 (D.N.J. July 29,
2015) (alterations in original).
      Caterpillar noted that the “latter line of cases, rejecting conclusory
allegations of unconscionability based on knowledge of a latent defect,
represents the recent trend in this District and is consistent with the prevailing
approach elsewhere.” Id. at 21 (citing T.J. McDermott Transp. Co. v. Cummins,
Inc., Civ. 14–04209 (WHW), 2015 WL 1119475, at *9 (D.N.J. Mar. 11, 2015);
Majdipour v. Jaguar Land Rover N. Am., LLC, Civ. 12–07849(WHW), 2013 WL
5574626, at *20 (D.N.J. Oct. 9, 2013)). Duquesne, in particular, adopted the
Second Circuit’s rule that an express warranty does not cover repairs after the
expiration of the warranty period, regardless of whether the defect was
discovered before or after the warranty’s expiration. 66 F.3d at 616 (3d Cir.



                                      18
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 19 of 26 PageID: 282




1995) (citing Abraham, 795 F.2d at 249-50). In Abraham, the Second Circuit
explained:
      [V]irtually all product failures discovered in automobiles after
      expiration of the warranty can be attributed to a “latent defect”
      that existed at the time of sale or during the term of the warranty.
      All parts will wear out sooner or later and thus have a limited
      effective life. Manufacturers always have knowledge regarding the
      effective life of particular parts and the likelihood of their failing
      within a particular period of time. Such knowledge is easily
      demonstrated by the fact that manufacturers must predict rates of
      failure of particular parts in order to price warranties and thus can
      always be said to “know” that many parts will fail after the
      warranty period has expired. A rule that would make failure of a
      part actionable based on such “knowledge” would render
      meaningless time/mileage limitations in warranty coverage.

795 F.2d at 250 (emphasis added). Following Abraham, repairs made after the
expiration of the warranty are not actionable even if the defendant had prior
knowledge of the defect. See Dewey v. Volkwagen AG, 558 F. Supp. 2d 505,
201 (D.N.J. 2008) (“In relying on Abraham, the Third Circuit was
unquestionably aware of the Second Circuit’s view that ‘[m]anufacturers always
have knowledge regarding the effective life of particular parts and the likelihood
of their failing within a particular period of time.’”).
      Like Plaintiffs here (Compl. ¶¶87-95), the plaintiffs in Caterpillar alleged
that the terms of their warranties were unconscionable. See 2015 WL 4591236
at *19. There, the plaintiffs pointed to a defect in the defendant’s “exhaust
emission control system, known as the Caterpillar Regeneration System (‘CRS’),
intended to reduce air pollutants . . . in compliance with the EPA’s 2007
Emissions Standard.” Id. at 2. The plaintiffs alleged “that the CRS [wa]s unable
to maintain reliable thermal management of exhaust temperatures as required
to achieve regeneration under all operating conditions and applications.” Id. at
3. Further, the plaintiffs alleged that the defect “result[ed] in repeated
breakdowns; lengthy, ultimately unsuccessful, repair attempts; significant
reduction in vehicle value; and out-of-pocket expenses such as towing bills,
repair invoices, and lodging and transportation charges.” Id. Moreover, the
                                        19
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 20 of 26 PageID: 283




plaintiffs contended that the defect could not be fixed or corrected and that all
affected vehicles must therefore be replaced. Id.
      Those plaintiffs’ claims for breach of express warranty were premised on
the Caterpillar Limited Warranty (“Engine Warranty”) and the Federal
Emissions Control Warranty, the latter of which the court concluded was
preempted by federal law. Id. at 2, 4. “Through the Engine Warranty, [the
defendant] ‘warrant[ed] new 10.3 liter up to and including 18.1–liter engines
sold by it for use in powering onhighway vehicles to be free from defects in
material and workmanship.’” Id.
      Regarding their unconscionability claim, those plaintiffs alleged that the
Defendant’s restriction in the Engine Warranty to cover only “‘workmanship
and material’ defects” was unconscionable in light of its “superior knowledge of
the CRS design defect and the parties’ unequal bargaining power.” Id. The
court rejected that argument because (1) “the terms of the Engine Warranty,
limiting the covered defects to material and workmanship and setting a
durational limit of two years, are not categorically unconscionable” and (2)
based on the Duquesne line of cases, knowledge of a latent defect alone does
not render limitations in a warranty unconscionable. Id. at 19-22.
      The Caterpillar plaintiffs alleged that the defendant “knew at the time of
sale of an inherent defect in the emissions control system which was so
pervasive that they could not have been surprised when purchasers
experienced problems and initiated warranty claims immediately after the
Engines hit the market” and that the defendant’s ability “‘to ad infin[i]tum
ineffectually ‘repair’ the defect with the full knowledge that the same issues will
continually manifest and recur’ render[ed] th[e] case distinguishable from those
where courts rejected unconscionability.” Id. at 22 (first alteration in original).
The court rejected that argument and noted that it was “hard-pressed to
understand how [the defendant’s] efforts to fulfill their obligations during the
warranty period renders its conduct more objectionable than cases where
manufacturers were alleged to have waited-out the warranty period without


                                       20
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 21 of 26 PageID: 284




taking any action to address a known defect.” Id. The court also noted that the
plaintiffs’ procedural unconscionability contentions regarding defendants’
knowledge of the defect and the lack of equal bargaining power were entirely
conclusory. Id. For those reasons, the court found the plaintiff’s “allegations of
unconscionability insufficient to expand the scope or alter the terms of the
Engine Warranty.” Id.
        However, In Skeen, a court in this District found that the plaintiffs
sufficiently pleaded that the applicable warranties were unconscionable where
they alleged that the “[d]efendants knew the defects would manifest and
manipulated the warranty term to make sure it did not happen until after the
warranty term expired.” 2014 WL 283628 at *14-16. Additionally, the court
found that plaintiffs therein sufficiently pleaded substantive unconscionability
because the defendants alone knew that the product at issue would fail and
“manipulated the warranty terms to avoid paying for it.” Id. at *14.
        Caterpillar, which is closer to the facts at hand, controls. Plaintiffs here
allege that the CPO warranty is unconscionable because Defendants were
aware of the alleged defects. Under the Duquesne line of cases, however, simple
knowledge of a defect does not render a warranty unconscionable. See
Caterpillar, 2015 WL 4591236 at *19-21. Moreover, Plaintiffs do not allege that
Defendants manipulated the CPO Warranty so that the alleged defects would
emerge after the warranty period. (See Compl. ¶¶87-95). To the contrary, the
alleged defect manifested itself, and Defendants serviced the vehicle’s engine
issues, under the warranty, which was of a reasonable duration. (Compl. ¶22).
Therefore, Skeen is distinguishable and Plaintiffs’ unconscionability claim must
fail.
                                  b. Implied Warranty Claim
        Defendant also submits that Plaintiffs’ breach of implied warranty claim
fails to the same extent as the express warranty claims because “BMW NA
limited the duration of any implied warranties to the duration of the express




                                        21
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 22 of 26 PageID: 285




warranty.” (DE 13-1 at 15). The CPO Warranty, under which Plaintiffs
purchased their vehicle (Compl. ¶21), provides as follows:
      THE DURATION OF ANY IMPLIED WARRANTIES, INCLUDING THE
      IMPLIED WARRANTY OF MERCHANTABILITY, IS LIMITED TO THE
      DURATION OF THE EXPRESS WARRANTIES HEREIN. BMW NA
      HEREBY EXCLUDES INCIDENTAL AND CONSEQUENTIAL
      DAMAGES, INCLUDING LOSS OF TIME, INCONVENIENCE, OR
      LOSS OF USE OF THE VEHICLE, FOR ANY BREACH OF ANY
      EXPRESS OR IMPLIED WARRANTY, INCLUDING THE IMPLIED
      WARRANTY OF MERCHANTABILITY, APPLICABLE TO THIS
      PRODUCT.12

(DE 29 at 41).
      New Jersey law permits the exclusion or modification of warranties
where, inter alia, such exclusion or modification is written and conspicuous.
N.J. Stat. Ann. § 12A:2-316(2). Further, the United States Court of Appeals for
the Third Circuit has held that, consistent with that statute, an express
warranty may displace the implied warranty of merchantability. New Jersey
Transit Corp. v. Harsco Corp., 497 F.3d 323, 330-31 (3d Cir. 2007). In such a
case, a plaintiff has no claim for breach of implied warranty after the time
limitation of the express warranty has expired. Id. (“Because we conclude that
in this case there was no implied warranty of fitness for a particular purpose,
and that the implied warranty of merchantability was displaced by paragraph
55’s express warranty after one year, we hold that at the time Transit's TGIV
was destroyed by fire, all warranties had expired.”).
      Similarly, in McCalley v. Samsung Electronics America, Inc., a court in
this District interpreted language similar to that of the CPO Warranty provision
cited above and held that implied warranty claims were limited to the time
restrictions imposed by the express warranty. No. 07-2141, 2008 WL 878402,
at *7 (D.N.J. Mar. 31, 2008). There, the relevant warranty provided as follows:



12    Because the CPO warranty is explicitly relied upon in the Complaint, I will
consider the copy of the warranty that is attached to Defendant’s papers. See
Rockefeller Ctr. Props., 184 F.3d at 287.

                                        22
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 23 of 26 PageID: 286




      THERE ARE NO EXPRESS WARRANTIES OTHER THAN THOSE
      LISTED AND DESCRIBED ABOVE, AND NO WARRANTIES
      WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT
      LIMITED TO, ANY IMPLIED WARRANTIES OF
      MERCHANTABILITY OR FITNESS FOR A PARTICULAR
      PURPOSE, SHALL APPLY AFTER THE EXPRESS WARRANTY
      PERIODS STATED ABOVE, AND NO OTHER EXPRESS
      WARRANTY OR GUARANTY GIVEN BY ANY PERSON, FIRM OR
      CORPORATION WITH RESPECT TO THIS PRODUCT SHALL BE
      BINDING ON SAMSUNG.

Id. at *6 (emphasis added). The court concluded that the “warranty clearly
provide[d] coverage for one year following the date of purchase, and
disclaim[ed] additional warranties, including the implied warranties of
merchantability and fitness for a particular purpose.” Id. And that warranty
“applie[d] explicitly the limited one-year duration to both the express and
implied warranties.” Id. After concluding that the one-year period had expired,
the McCalley court held that the plaintiff’s “breach of implied warranty claim
fail[ed] because the duration of the implied warranty period is consistent with
the express warranty period, or in other words one year.” Id. at *7; see also N.J.
Stat. Ann. § 12A:2-317 (“Warranties whether express or implied shall be
construed as consistent with each other and as cumulative, but if such
construction is unreasonable the intention of the parties shall determine which
warranty is dominant.”).
      The CPO Warranty is similar. Because the CPO Warranty limited the
duration of any implied warranties to the duration of the express warranty, the
implied warranty claims likewise must be dismissed. Again, Plaintiffs allege
possible damages arising in the future that will not be covered by the warranty.
However, as explained above, warranties do not cover repairs made after the
expiration of the warranty period. Because the Plaintiffs’ warranty has expired,
their express and implied claims must fail. And, because those claims provide




                                     23
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 24 of 26 PageID: 287




the basis for a MMWA claim, that federal claim must fail as well. 13 See Marcus,
2010 WL 4853308 at *7.
         The MMWA claim, the only federal claim in the action, must therefore be
dismissed. It follows that there is no federal question, and no federal-question
subject matter jurisdiction under 28 U.S.C. § 1331. Against BMW NA, then,
only state-law claims remain.
               B.    Supplemental jurisdiction
         In short, the plaintiffs may have claims, but they are not warranty
claims; because they are not warranty claims, the MMWA claim fails; and
because the MMWA claim has been dismissed, there is no federal question
remaining in the case. Where all federal claims have been dismissed, a federal
court may continue to exercise supplemental jurisdiction over remaining state
law claims, but Defendants submit that the Court should decline to do so. I
agree.
         Under 28 U.S.C. § 1367(c), the Court has discretion to decline
jurisdiction over remaining claims after all federal claims have been dismissed

13     Defendant BMW NA also submits that the Complaint fails to allege a sufficient
basis for standing. Pursuant to Article III of the United States Constitution, standing
contains three elements: (1) a plaintiff must have suffered an “injury in fact” which is
an invasion of a legally protected interest that is “concrete and particularized,” and
“actual or imminent, not conjectural or hypothetical”; (2) a causal connection between
the injury and the conduct complained of; and (3) the injury must likely be “redressed
by a favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal
citation and quotation marks omitted). To satisfy Article III requirements, the injury
complained of “must affect the plaintiff in a personal and individual way.” Id. at 561.
       Here, the Complaint does not specify what, if any, out-of-pocket costs Plaintiffs
incurred. Plaintiffs submit only vaguely that “Defendants have caused [them] to
expend money at their dealerships and service centers and/or to take other remedial
measures.” (Compl. ¶57). The Complaint alleges that “Defendants have taken no steps
to provide a remedy for [their] vehicle once the Certified Pre Owned Warranty expires,”
and that, upon expiration, “Plaintiffs will be forced to replace their vehicle’s battery as
often as once a year or 10,000 miles, at a significant expense.” (Compl. ¶¶52-53)
(emphasis added).
      Such allegations are admittedly vague and somewhat speculative. Nevertheless,
because I find subject matter jurisdiction lacking on other grounds, I will not reach
the more complex standing issue.



                                          24
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 25 of 26 PageID: 288




from the action. The Third Circuit has held that where the federal claims that
gave the basis for original jurisdiction are dismissed, a “district court must
decline to decide the pendent state claims unless considerations of judicial
economy, convenience, and fairness to the parties provide an affirmative
justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)
(quoting Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995));
see Shaffer v. Bd. of Sch. Dirs. of Albert Gallatin Area Sch. Dist., 730 F.2d 910,
912 (3d Cir. 1984) (holding that “pendent jurisdiction should be declined where
the federal claims are no longer viable, absent extraordinary circumstances”).
In short, the presumptive rule is that the state claims shall be dismissed,
unless reasons of economy and fairness dictate otherwise.
      Thus, where the case has been substantially litigated, it may be a proper
exercise of discretion to retain it. See Growth Horizons, Inc. v. Delaware County,
Pa., 983 F.2d 1277, 1284–85 (3d Cir. 1993) (remanding for exercise of
discretion as to whether to retain pendent claim, noting that where the district
court already heard all evidence necessary to decide the state contract claim, it
might retain jurisdiction). Where, on the other hand, the case is nowhere close
to trial, dismissal or remand is likely the proper course. Freund v. Florio, 795 F.
Supp. 702, 710 (D.N.J. 1992) (“[A]t this early stage in the litigation, dismissal
of the pendent state claims in a federal forum will result in neither a waste of
judicial resources nor prejudice to the parties.”).
      Here, there has been no discovery, and the matter is nowhere near trial.
The motions to dismiss currently before the Court are the first motions in this
action. Because the matter has not been substantially litigated, I decline to
exercise supplemental jurisdiction over the remaining claims.
      Therefore, I will grant the motion of BMW NA to dismiss this action in its
entirety.

            IV.    Conclusion
      For the reasons set forth above, I will grant Defendants’ motion (DE 7;
DE 13) and dismiss the action. This dismissal is entered without prejudice to


                                      25
Case 2:20-cv-01994-KM-JBC Document 25 Filed 03/29/21 Page 26 of 26 PageID: 289




the filing within 30 days of a proposed amended complaint that remedies the
defects of the MMWA count.
      An appropriate order follows.
Dated: March 29, 2021

                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      26
